 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 KATHRYN T. CASTRO,                                      Case No.: 2:20-cv-00591-APG-BNW

 4          Plaintiffs                                   Order to Show Cause Why This Action
                                                         Should Not Be Remanded for Lack of
 5 v.                                                         Subject Matter Jurisdiction

 6 RONALDO SOSA-SANTOS and UBER
   TECHNOLOGIES, INC.,
 7
        Defendants
 8

 9         Defendant Uber Technologies, Inc. removed this action on the basis of diversity

10 jurisdiction. ECF No. 1. Federal district courts have original jurisdiction over civil actions in

11 diversity cases “where the matter in controversy exceeds the sum or value of $75,000” and where

12 the matter is between “citizens of different States.” 28 U.S.C. § 1332. Diversity jurisdiction

13 requires complete diversity, meaning the plaintiff cannot be a citizen of the same state as any

14 defendant. Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553 (2005). As the party

15 seeking to invoke this court’s jurisdiction, the plaintiff bears the burden of proving the court has

16 jurisdiction. Tosco Corp. v. Cmtys. for a Better Env’t, 236 F.3d 495, 499 (9th Cir. 2001). Uber

17 has not met this burden.

18         First, Uber has not shown complete diversity exists. Uber identifies itself as a “a foreign

19 limited liability company domiciled in the State of Delaware.” ECF No. 1 at 3. If true, Uber

20 must identify the citizenship of all of its members to establish complete diversity. See Johnson v.

21 Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (stating that “an LLC is

22 a citizen of every state of which its owners/members are citizens”). If Uber is a corporation, then

23
 1 it must identify where it is incorporated and where it has its principal place of business. See 28

 2 U.S.C. § 1332(c)(1).

 3         Uber also has not shown the amount in controversy is satisfied. If removal is sought

 4 based on diversity of citizenship, “the sum demanded in good faith in the initial pleading shall be

 5 deemed to be the amount in controversy.” 28 U.S.C. § 1446(c)(2). If the initial pleading seeks

 6 nonmonetary relief or “a money judgment, but the State practice either does not permit demand

 7 for a specific sum or permits recovery of damages in excess of the amount demanded,” then “the

 8 notice of removal may assert the amount in controversy,” but only “if the district court finds, by

 9 the preponderance of the evidence, that the amount in controversy exceeds the amount specified

10 in section 1332(a).” 28 U.S.C. § 1446(c)(2).

11         Federal courts are courts of limited jurisdiction. . . . It is to be presumed that a
           cause lies outside this limited jurisdiction, and the burden of establishing the
12         contrary rests upon the party asserting jurisdiction. . . . This burden is particularly
           stringent for removing defendants because the removal statute is strictly
13         construed, and any doubt about the right of removal requires resolution in favor of
           remand.
14

15 Corral v. Select Portfolio Servicing, Inc., 878 F.3d 770, 773–74 (9th Cir. 2017) (internal

16 quotations, alterations, and citations omitted). “Federal jurisdiction must be rejected if there is

17 any doubt as to the right of removal in the first instance.” Gaus v. Miles, 980 F.2d 564, 566 (9th

18 Cir. 1992) (per curiam). Where “it is unclear what amount of damages the plaintiff has sought,”

19 as with claims governed by Nevada Rule of Civil Procedure 8(a), “then the defendant bears the

20 burden of actually proving the facts to support jurisdiction, including the jurisdictional amount.”

21 Id.

22         To determine the amount in controversy on removal a court may consider the facts

23 alleged in the complaint and in the notice of removal, and may “‘require the parties to submit



                                                     2
 1 summary-judgment-type evidence relevant to the amount in controversy at the time of

 2 removal.’” Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997) (quoting

 3 Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335-36 (5th Cir. 1995)). A court also has

 4 discretion to consider a plaintiff’s formal judicial admission that the amount in controversy is

 5 met. Id. at 376.

 6         In Gaus, the Ninth Circuit vacated the district court’s grant of summary judgment

 7 because the federal court lacked subject matter jurisdiction; the Ninth Circuit remanded with

 8 instructions to remand the case to the state court. 980 F.2d at 565, 567. The plaintiff had filed

 9 suit in Nevada state court, seeking damages “in excess of $10,000.” Upon removal, the

10 removing defendant alleged that “the matter in current controversy . . . exceeds the sum of

11 $50,000.” Id. at 565. The Ninth Circuit found that the removing defendant “offered no facts

12 whatsoever to support the court’s exercise of jurisdiction,” and held that “[t]his allegation,

13 although attempting to recite some ‘magical incantation,’ neither overcomes the ‘strong

14 presumption’ against removal jurisdiction, nor satisfies [the removing defendant]’s burden of

15 setting forth, in the removal petition itself, the underlying facts supporting its assertion that the

16 amount in controversy exceeds $50,000.” Id. at 567.

17         Here, as in Gaus, Uber offers no facts to support the court’s exercise of jurisdiction, and

18 the plaintiff’s allegations in the complaint provide none. Accordingly, I cannot exercise subject

19 matter jurisdiction in this action. However, before dismissing this action for lack of subject

20 matter jurisdiction and remanding to the state court, I will permit Uber to present any evidence

21 relevant to the amount in controversy at the time of removal.

22         IT IS THEREFORE ORDERED that defendant Uber Technologies, Inc. shall show

23 cause, in writing, as to why this action should not be remanded to the state court for lack of



                                                      3
 1 subject matter jurisdiction. Failure to show cause by April 17, 2020 will result in remand to the

 2 state court.

 3         DATED this 30th day of March, 2020.

 4

 5                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    4
